DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the remarks and amendments received 1/5/2021.
Claims 1, 13, 15, 19 are amended.
Claims 2, 8, 14, 18, 20 are canceled.
Claims 1, 3-7, 9-13, 15-17, 19 are subject to restriction.
Election/Restrictions
Amended independent claims 1, 13, and 19 are directed toward a New Invention which is an invention that is independent and distinct from the invention as originally claimed. 
The original Invention (exemplified in previous claims filed 6/2/2020) was directed towards the following: determin[ing] media content selection parameters by matching a user mobility level corresponding to the user probability distribution with the vehicle mobility level corresponding to one of the clustered vehicle probability distributions; select[ing] second media content using the media content selection parameters; and transmit[ing] a message including the second media content to the computing system to cause an exposure of the user to the second media content”. 
The New Invention is directed towards: determin[ing] one of the clusters that is a nearest matching cluster to the user probability distribution based on the aggregate vehicle probability distribution map; determin[ing] a degree of fit percentage value between a set of user probability values associated with the user probability distribution and a set of vehicle probability values associated with the nearest matching cluster; generat[ing] a mobility score that includes both the nearest matching cluster as a first component and the degree of fit percentage value as a second component, the mobility score denoting a good fit between the user probability distribution and the nearest matching cluster; and in response to the mobility score being above a predefined threshold, match the user probability distribution to a user mobility level corresponding to the vehicle mobility level that is associated with the nearest matching cluster. 
The Original Invention and the New Invention do not overlap in scope. The inventions are distinct, each from the other and are only related as sub-combinations disclosed as usable together in a single combination. Note that Specification at paragraph [0026] states: “Unless expressly indicated, any example, embodiment, implementation, aspect, feature, or element is independent of each other example, embodiment,… and may be used in combination with any other example, embodiment, etc…” Furthermore, Examiner notes that each of the inventions are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. 
In the instant case, the subject matter of the claims themselves do not overlap in scope as none of the inventions requires the other to function, they are not found to be obvious variants, and each has separate utility from the other. Note that the New Invention is completely devoid of the aforementioned features of the Original Invention. Furthermore, the Original Invention is completely devoid of the aforementioned features of the New Invention. Again, the New Invention has separate utility from that of the Original Invention and vise a versa. See MPEP § 806.05(d).
Because applicant has received an action on the merits for the originally presented invention (examined claims filed 6/2/2020), the original invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 1, 3-7, 9-13, 15-17, 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
The amendment filed 1/5/2021 which presented only amended claims drawn to a non-elected inventions is non-responsive (MPEP § 821.03).
Because the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is (571) 270-3984.  The examiner can normally be reached 7:30 AM - 5:00 PM (Mon. -Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Examiner, Art Unit 3622